Citation Nr: 0725725	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1972 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On a VA Form 9 which was received in February 2006, the 
veteran requested to be scheduled for a hearing at the RO, to 
be conducted by a Veteran's Law Judge.  A Report of Contact 
which was dated in January 2007, indicates that the veteran 
clarified that he was requesting a video conference hearing.  
The veteran has not been afforded his requested hearing and 
there is no indication that the request for a hearing has 
been withdrawn.  The veteran should be scheduled for a Board 
videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board videoconference hearing in 
accordance with the docket number of his 
appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

